Citation Nr: 1013291	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-39 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating for in excess of 10 
percent for lumbar osteophytosis with bulging discs, from 
December 20, 2001 to October 20, 2005, and from February 1, 
2006 to August 26, 2009.

2.  Entitlement to an initial rating for in excess of 20 
percent for lumbar osteophytosis with bulging discs, from 
August 26, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1962 to August 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for 
lumbar osteophytosis with bulging discs with an evaluation 
of 10 percent effective December 20, 2001.  By rating action 
dated in May 2006, the RO assigned a temporary evaluation of 
100 percent effective October 20, 2005 based on surgical or 
other treatment necessitating convalescence, and a 10 
percent evaluation from February 1, 2006.  The Veteran 
perfected a timely substantive appeal, and the Board 
remanded the claim in February 2008 for additional 
development.  In a November 2009 rating decision, the RO 
increased the evaluation of lumbar osteophytosis with 
bulging discs to 20 percent effective August 26, 2009.  The 
case has been returned to the Board for further appellate 
consideration.  

In September 2007, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.

The Board observes that separate evaluations of 10 percent 
each have been assigned for neurological impairment of the 
right and left lower extremity associated with the low back 
disability at issue.


FINDINGS OF FACT

1.  From December 20, 2001 to October 20, 2005, and from 
February 1, 2006 to August 26, 2009, the Veteran's lumbar 
osteophytosis with bulging discs has been characterized by 
pain and forward flexion limited to 70 degrees at worst 
(without pain) and the combined range of motion of the 
thoracolumbar spine was not limited to 120 degrees or less 
at worst.  Such disability was not productive of muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour.  In addition, there is no 
clinical evidence that the Veteran's disability resulted in 
any incapacitating episodes or more than mild intervertebral 
disc syndrome or limitation of motion.

2.  Beginning August 26, 2009, the Veteran's lumbar 
osteophytosis with bulging discs has been characterized by 
pain and forward flexion limited to 30 degrees.  Such 
disability was not productive of unfavorable ankylosis of 
the entire thoracolumbar spine.  In addition, there is no 
clinical evidence that the Veteran's disability resulted in 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for lumbar osteophytosis with bulging discs, from 
December 20, 2001 to October 20, 2005, and from February 1, 
2006 to August 26, 2009, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 (2001), 5293 (2001 & 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2009).

2.  Beginning August 26, 2009, the criteria for an 
evaluation of 40 percent, and not higher, for lumbar 
osteophytosis with bulging discs have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a July 2003 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the Veteran regarding 
what information and evidence was needed to substantiate his 
claim for service connection, as well as what information 
and evidence he must submit and what information and 
evidence will be obtained by VA.  In addition, March 2006, 
July 2007 and May 2008 letters each advised the Veteran how 
disability evaluations and effective dates are assigned, and 
the type evidence which impacts those determinations.  These 
letters further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the nature 
and symptoms of his condition, the severity and duration of 
the symptoms, and the impact of the condition and symptoms 
on his employment.  The case was last readjudicated in 
November 2009.

In any event, the appeal regarding the claim for a higher 
initial rating stems from the original award of service 
connection for lumbar osteophytosis with bulging discs.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (Court) held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b) (2009).  Thus, 
because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify 
in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 
119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the 
service treatment records, the reports of VA examinations, 
VA treatment records, Social Security Administration (SSA) 
records, and written statements and the transcript of 
testimony provided by the Veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by undergoing VA 
examinations, providing testimony during a hearing before 
the undersigned, responding to notices, and submitting 
evidence and argument.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have 
affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; Dingess, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award 
of service connection for that disability, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

Initially, the Board notes that the Rating Schedule has been 
revised with respect to evaluating disabilities of the 
spine.  See Schedule for Rating Disabilities; Intervertebral 
Disc Syndrome, 67 Fed. Reg. 54,345-49 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  Those provisions, which became effective September 
23, 2002, replaced the rating criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome (in 
effect through September 22, 2002).  Effective September 26, 
2003, VA revised the criteria for rating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.  The revised provisions of Diagnostic Code 
5293 were also redesignated as Diagnostic Code 5243 for 
intervertebral disc syndrome, effective September 26, 2003.

Because the rating decision on appeal assigned an effective 
date of December 20, 2001 for the award of service 
connection for the Veteran's lumbar osteophytosis with 
bulging discs, both the former and revised schedular 
criteria must be considered.  If application of the revised 
regulation results in a higher rating, the effective date 
for the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the prior 
version of the regulation.  VAOPGCPREC 3-00.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc 
disease was evaluated under Diagnostic Code 5293.  Under 
this Code, a 10 
percent evaluation is assigned for mild intervertebral disc 
syndrome.  A 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome, with recurring attacks.  A 40 
percent evaluation is assigned for severe intervertebral 
disc syndrome, with recurring attacks and with intermittent 
relief.  A 60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Moderate limitation 
of motion of the lumbar segment of the spine warrants a 
20 percent evaluation.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.25 (combined 
rating tables) separate evaluations of chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as 
amended by 67 Fed. Reg. 54345-54349 (Aug. 22, 2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009)  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities should be evaluated 
using the criteria for the most appropriate diagnostic code 
or codes, and neurologic disabilities should be evaluated 
separately using the criteria for the most appropriate 
neurological diagnostic code or codes.  Id.

Under Diagnostic Code 5293 (effective September 23, 2002) 
and Diagnostic Code 5243 (effective September 26, 2003), a 
10 percent evaluation requires evidence of incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  A 20 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent 
evaluation requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the 
past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  
Note (1) states that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome which requires bed rest prescribed by a physician 
and treatment by a physician.  Id.

Effective September 26, 2003, the General Rating Formula for 
Diseases and Injuries of the Spine provides that, with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease, the following ratings will apply.  A 10 percent 
evaluation requires evidence of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation requires 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour, such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires 
evidence of forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2009).  Note (1) provides that any 
associated objective neurologic abnormalities, should be 
evaluated separately, under an appropriate diagnostic code.  
Id.  Note (2) provides that the combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
Normal combined range of motion of the thoracolumbar spine 
is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for 
calculating the combined range of motion.  38 C.F.R. § 
4.71a, Plate V, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2 (2009).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an increased 
rating for lumbar osteophytosis with bulging discs.  Such 
disability has been rated as 10 percent disabling prior to 
October 20, 2005 and from February 1, 2006, and 20 percent 
disabling from August 26, 2009.  The Veteran has also been 
assigned separate evaluations of 10 percent for neurological 
impairment of the left lower extremity, effective June 12, 
2006, and 10 percent for neurological impairment of the 
right lower extremity, effective September 27, 2006, 
associated with the lumbar osteophytosis with bulging discs.

From December 20, 2001 to October 20, 2005 and from February 
1, 2006 to 
August 26, 2009

SSA records contained in the claims file indicate that the 
Veteran was determined by SSA in February 1997 to have been 
disabled since December 1995 as a result of degenerative 
disc disease of the cervical spine.  A disability of the 
lumbar spine was not indicated to be a basis for the 
disability finding.   
The Veteran was provided with a VA spine examination in 
September 2003, during which the claims file was available 
and reviewed.  He reported that he had experienced chronic 
problems with his spine since 1963 from his neck to his 
tailbone.  The examiner noted that a June 2003 magnetic 
resonance imaging (MRI) test showed no evidence of 
protruding disc, some mild disc space narrowing at L1, and 
some degenerative changes in L2.  The examiner observed that 
the Veteran had a computed tomography scan of the chest, 
which did not show any spine abnormalities.  The Veteran was 
taking medication, and described his pain as constant and at 
a level of 6/10.  He had difficulty standing for prolonged 
period of time or lifting heavy objects.  He also described 
shooting pain down his legs, and decreased sensation of the 
legs with occasional falls.  Also, he occasionally wore a 
back brace.  

Upon physical examination, the Veteran had mild tenderness 
to palpation midline in his lumbar spine.  The lumbar spine 
had 90 degrees of flexion, 30 degrees of extension, and 40 
degrees of lateral motion.  Lower extremity strength was 
reported to be 5-/5, and there was grossly normal sensation, 
although there was slightly decreased pinprick sensation on 
the lateral aspects of the bilateral leg.  

The impression was that the Veteran had mainly cervical disc 
disease with minimal symptoms.  The examiner also said that 
most of his symptoms were related to his lumbar spine, 
although his MRI did not show any disc abnormalities.  He 
had multiple areas of arthritis as evidenced on his MRI of 
the spine, and chronic pain with ongoing disability.  His 
pain had increased since he had been taken off his narcotics 
and placed on a different medication.  

A March 2004 VA neurosurgery consult report indicated that 
the Veteran was experiencing shooting pain down his arms and 
his legs.  He also complained of intermittent bladder 
incontinence, roughly once a month for the prior two years.  
He described the pain in the right leg as going to the knee, 
and in the left leg as going all the way down to the foot.  
He also had pain with different positions and experienced 
thigh pain when walking, which felt better after he rests 
for about five minutes, although it never quite went away.  
Upon physical examination, the Veteran had 5/5 strength 
bilaterally.  He had no more reflexes.  The Veteran had 
negative Hoffman's sign and negative leg raises.  The 
examiner noted that the Veteran brought an MRI scan from 
October 2000 which showed some narrowing of the canal in the 
lumbar area.  The examiner stated at the Veteran likely had 
lumbar stenosis and possible cervical pathology.  The 
Veteran decided that he was not willing to have surgery to 
relieve his symptoms.

VA treatment records show that in October 2005, the Veteran 
complained of having increased problems with loss of control 
of bowel and bladder function and increased problems with 
ambulation.  He reported that he was having more constant 
low back pain with radiation in his leg, bilaterally.  The 
left side was worse than the right.  The Veteran also had 
numbness in his lower extremities.  He denied any weakness, 
but he was having problems with incontinence of the bowel 
and bladder when he turns in certain directions or 
positions, which he said occurred maybe once every two 
weeks.

Upon physical examination, the Veteran was able to ambulate 
well, including on his heels and toes.  The lower extremity 
motor strength was reported to be 5/5 bilaterally, with 
sensation decreased in the left leg with S1-L5 dermatome.  
The assessment was that the Veteran had a pattern of 
neurogenic claudication with intermittent bowel and bladder 
incontinence and was progressively getting worse.  An MRI 
was performed, and the impression included moderate to 
severe neural foraminal narrowing and stenosis seen at the 
L4-5 level associated with bilateral moderate neural 
foraminal stenosis as well, mild to central canal stenosis 
at L3-4 associated with a small left paracentral disc 
protrusion which was causing asymmetric stenosis of the left 
neural foramen, and a mild degree of central canal stenosis 
was seen throughout the remainder of the lumbosacral spine.  

Two days later, the Veteran reported that he had started to 
have some bladder and bowel incontinence that had progressed 
from once a month, to once a week, and then to every day at 
that time.  He did not dribble or wear pads, but had urge 
incontinence.  

Later in October 2005, the Veteran underwent a lumbar 
laminectomy at L3 to L5, and had a diagnosis of lumbar 
stenosis.  
The Veteran was seen in January 2006 at the neurosurgery 
clinic for a follow-up of his October 2005 L3-L4-L5 
decompressive lumbar laminectomy.  He reported that he was 
doing well and that his low back pain had significantly 
improved.  Further, his urinary incontinence which had 
developed preoperatively was completely resolved at that 
time.  Upon physical examination, the Veteran had 5/5 
strength in the four extremities and his sensation was 
intact.  His incision was clean, dry, and intact.  The 
assessment was of status post L3-L4-L5 decompressive lumbar 
laminectomy, and the Veteran was noted to be doing well.  
The Veteran was discharged from the neurosurgery clinic and 
the examining physician said that he may continue to 
increase his activity.  

In June 2006, the Veteran complained of a new onset of 
numbness of the buttocks and left leg and a sharp pain at 
the site of the operation, since the time that he did some 
lifting of equipment about three weeks prior.  He said that 
the pain is located in the lower area and radiates down his 
left leg with some numbness.  He denied any incontinence or 
weakness.  The examining physician noted that the Veteran 
was ambulatory, in mild distress, and walking without too 
much discomfort.  There was a lumbar surgical scar, with no 
pain elicited with deep palpation.  Strength in the lower 
left extremity was within normal limits with dorsiflex and 
plantar flexion.  Straight leg raise elicited discomfort 
down the posterior lateral aspect of his left leg.  The plan 
included medication for pain.  

The Veteran was provided with a genitourinary, rectum and 
anus, and spine VA examination in September 2006, during 
which the claims file was available and reviewed.  In the 
context of the spine, the examiner reviewed the Veteran's 
symptoms and indicated that there was urinary frequency, but 
said that there was no urinary or fecal incontinence, 
obstipation, erectile dysfunction, numbness, paresthesias, 
leg or foot weakness, falls, unsteadiness, visual 
dysfunction, or dizziness.  The Veteran denied a history of 
decreased motion, but endorsed a history of fatigue, 
stiffness, weakness, spasms, and pain.  The pain was located 
in the low back, was moderate and constant, on a daily 
basis.  It was described as being like needles and radiated 
in the right leg, also like needles.  There were no flare-
ups of spinal conditions, and there were no incapacitating 
episodes for the cervical and thoracolumbar region during 
the prior 12 month period.  The Veteran reported being 
unable to walk more than a few yards.  

Range of motion measurements for flexion of the 
thoracolumbar spine were 0 to 70 degrees for active and 
passive motion.  For extension of the thoracolumbar spine, 
active and passive range of motion were 0 to 5 degrees.  For 
lateral flexion on the right side of the thoracolumbar 
spine, active and passive range of motion were 0 to 10 
degrees.  For lateral flexion on the left side of the 
thoracolumbar spine, active and passive range of motion were 
0 to 10 degrees.  For lateral rotation on the right side of 
the thoracolumbar spine, active and passive ranges of motion 
were 0 to 20 degrees.  For lateral rotation on the left side 
of the thoracolumbar spine, active and passive ranges of 
motion were 0 to 20 degrees.  For each of the reported joint 
motions, there was no pain on active motion, passive motion, 
or after repetitive use.  Resisted isometric movement was 
normal and there was no additional loss of motion on 
repetitive use.  The examiner indicated that the reduction 
in range of motion does not represent normal for the Veteran 
due to other factors not related to the lumbar spine 
disability.  Further, Lasegue's sign was positive on the 
right.  

Imaging study results of the lumbar spine were reviewed and 
the diagnosis rendered was of degenerative disc disease of 
the lumbar spine.  The examiner stated that the disability 
had effects on usual daily activities, including a severe 
effect on chores, shopping, exercise, sports, and 
recreation, and a mild effect on bathing and dressing.  
There were no effects on traveling and feeding.           

During a September 2007 hearing before the undersigned, the 
Veteran testified that he has pain everyday, and that he can 
walk about 100 yards, but every so often he needs to sit and 
rest.  He also said that he is taking pain medication.  The 
Veteran said that he had undergone surgery on his back about 
two years prior, which helped for a while, but his symptoms 
returned.  He said that he experiences incontinence and 
defecating on himself everyday.  With regards to range of 
motion, the Veteran said that he cannot bend forward far 
enough to tie his shoes.  Also, he stated that he can turn, 
but it causes him severe pain.  He further said that he has 
muscle spasms in his back and down both of his legs, which 
occur everyday.  He said that his back condition was the 
reason that he receives SSA disability benefits.  The 
Veteran also said that the pain medications help for 35 or 
40 minutes, then the pain returns.  He said that his worst 
symptom is pain with cramps.  He said that he does drive a 
little.           
                
Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's lumbar osteophytosis with 
bulging discs is appropriately evaluated as 10 percent 
disabling from December 20, 2001 to October 20, 2005, and 
from February 1, 2006 to August 26, 2009.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002 & 2003); 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2009).

Service connection for the Veteran's back disability was 
established effective December 20, 2001.  However, the first 
medical evidence providing sufficient information for 
evaluating that disorder is the September 2003 VA 
examination.  During that examination, lumbar spine had 90 
degrees of flexion and 30 degrees of extension, which is 
normal flexion and extension.  The Veteran reported that he 
was taking medication and described his pain as 6/10, 
however there was mild tenderness to palpation midline in 
his lumbar spine, and there was grossly normal sensation 
except for slightly decreased pinprick sensation on the 
lateral aspects of the bilateral leg.  The Board finds such 
evidence consistent with no more than mild disability.  
Thus, an evaluation in excess of 10 percent is not warranted 
under the old rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293 (2001).

Moreover, with respect to the revised criteria, the 
September 2003 and September 2006 examinations do not 
reflect forward flexion of the thoracolumbar spine to 60 
degrees or less, a combined range of motion of the 
thoracolumbar spine of 120 degrees or less, or muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour.  In that regard, the Veteran's 
forward flexion of the thoracolumbar spine has been shown 
during this time frame to be, at worst, 70 degrees, without 
pain on active or passive motion, or after repetitive use.  
During the September 2003 VA examination, left and right 
rotation was not reported to warrant consideration of a 
combined range of motion.  The combined range of motion from 
the September 2006 VA examination exceeded 120 degrees, 
without complaints of pain or limitation of motion in 
response to repetitive use.  Although the Veteran reported a 
history of fatigue, stiffness, weakness, spasms, and pain, 
upon physical examination, there were no objective 
abnormalities of cervical or thoracic sacrospinalis, such as 
spasm, atrophy, guarding, pain with motion, tenderness, or 
weakness.  Further, gait was evaluated as normal and there 
were no abnormal spinal curvatures present.  Moreover, the 
medical evidence of record does not demonstrate pain or 
additional limitation of motion in response to repetitive 
motion that would support an increased evaluation.  See 
DeLuca, supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 
4.59 (2009).

As for separate evaluations of the chronic orthopedic and 
neurologic manifestations associated with his lumbar 
osteophytosis with bulging discs, as noted above, the 
Veteran has also been assigned a separate evaluation of 10 
percent for neurological impairment of the left lower 
extremity, effective June 12, 2006, and a separate 
evaluation of 10 percent for neurological impairment of the 
right lower extremity, effective September 27, 2006.  There 
are no additional described neurologic manifestations of his 
lumbar osteophytosis with bulging discs that are separately 
ratable.  The Veteran has reported that he experiences 
urinary and fecal incontinence as a result of his low back 
disability.  In September 2006, the Veteran described a 
history of urinary frequency, and said that he had also 
experienced incontinence, which he related to a previous 
stroke.  The VA examiner stated that the examinations of the 
related systems were all normal, but rendered a diagnosis of 
urinary frequency and urgency.  The examiner also said that 
the diagnosis was incontinence, but with no current disease.  
However, the examiner opined that the current urinary 
frequency and urgency are less likely than not related to 
the low back surgery and more likely to be secondary to the 
stroke the Veteran had in 2003.  Also, although the Veteran 
testified in September 2007 that he experiences incontinence 
and defecates on himself everyday, in April 2008, he 
reported that he was up several times a night to urinate, 
but that his bowels were working well.  Therefore, the Board 
finds the Veteran's claims are inconsistent with the medical 
evidence and his own statements and are not credible.  Thus, 
additional separate neurological ratings on the basis of 
incontinence are not warranted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

Finally, there is no clinical evidence that the Veteran's 
lumbar osteophytosis with bulging disc resulted in 
incapacitating episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Indeed, in September 2006, the 
Veteran denied flare-ups of spinal conditions, and there had 
been no incapacitating episodes for thoracolumbar region 
during the prior 12 month period.  Thus, evaluating his low 
back disability on the basis of total duration of 
incapacitating episodes would clearly not be to his 
advantage.
 
In summary, the currently assigned 10 percent evaluation 
adequately addresses the Veteran's complaints and 
symptomatology, and is appropriate for the period from 
December 20, 2001 to October 20, 2005, and from February 1, 
2006 to August 26, 2009.  See Fenderson, supra.

From August 26, 2009

The Veteran underwent another VA spine examination in August 
2009, during which the claims file was reviewed.  The 
Veteran reported that the pain in his back has become 
progressively worse and was slowly traveling up his lumbar 
spine.  He also said he is unsteady, falls, and has 
weakness.  He said that his response to his treatment had 
been poor and that he was experiencing fatigue from the 
medication.  The Veteran said that there was a history of 
urinary incontinence but that wearing of absorbent material 
was not required.  He did also report fecal incontinence, 
saying that there was a moderate amount of fecal leakage, 
with frequent involuntary bowel movements, although pads 
were not required.  He also endorsed numbness, paresthesias, 
leg or foot weakness, falls, and unsteadiness.  He further 
endorsed a history of symptoms of fatigue, decreased motion, 
stiffness, weakness, spasms, and pain.  The pain was 
described as constant, sharp, and severe, occurring daily in 
the lumbar spine, without radiation of pain.  There were no 
flare-ups of spinal conditions.  The Veteran said that with 
regards to incapacitating episodes for the thoracolumbar 
region during the previous 12 months, there were too many to 
count, and such episodes last all day long.  The Veteran 
used a wheelchair and was unable to walk more than a few 
yards.  

Physical examination showed that the Veteran's posture had 
his pelvis tilted to the right, and he was stooped.  His 
gait was not normal, and was described as a stooped, 
shuffling gait.  There were no abnormal spine curvatures, 
and no objective abnormalities of cervical sacrospinalis.  
As for objective abnormalities of thoracic sacrospinalis, 
there was no spasm, atrophy, guarding, or weakness, but 
there was pain with motion and tenderness on the left and 
the right.  However, such symptoms were not severe enough to 
be responsible for an abnormal gait or abnormal spinal 
contour.  Upon motor examination, hip flexion, hip 
extension, knee flexion, knee extension, ankle dorsiflexion, 
ankle plantar flexion, and great toe extension were each 4/5 
on the left and right.  Muscle tone was normal, and there 
was no muscle atrophy.  Sensory examination showed that the 
upper extremities were 2/2 on the left and right with 
vibration, pain, light touch, and position sense.  The lower 
extremities measured 1/2 on the left and right, for 
vibration, pain, light touch, and position sense.  The 
location of sensory loss was said to be the left lateral 
lower extremity and the right lower extremity.  Knee jerk 
reflexes were 2+ on the left and right.  Range of active 
motion measurements of the thoracolumbar spine were 0 to 30 
degrees for flexion, 0 to 5 degrees for extension, 0 to 10 
degrees for left lateral flexion, 0 to 10 degrees for left 
lateral rotation, 0 to 10 degrees for right lateral flexion, 
and 0 to 10 degrees for right lateral rotation.  There was 
objective evidence of pain following repetitive motion, but 
no additional limitation after three repetitions of range of 
motion.  Lasegue's sign was not positive.  

The impression of X-rays of the lumbar spine taken in July 
2009 was of status post laminectomy L4 and L5, multilevel 
moderate degenerative disc disease, and dense sclerosis in 
the posterior elements L3 through S1 consistent with facet 
arthropathy and probably osseous fusion.  The examiner said 
that the incapacitating episodes were due to intervertebral 
disc syndrome.  The Veteran reported that he retired in 1994 
because the lumbar spine caused him to be disabled.  The 
diagnosis was of lumbar spine degenerative disc disease 
status post laminectomy with bilateral lower extremity 
radiculopathy.  The effects on usual daily activities was 
that the disability prevents chores, shopping, exercise, and 
sports, it has a severe effect on recreation  and traveling, 
a moderate effect on bathing, dressing, and toileting, and 
no effect on feeding and grooming. 

Upon review of the record, the Board has determined that the 
evidence supports a finding that the Veteran's lumbar 
osteophytosis with bulging discs warrants an evaluation of 
40 percent from August 26, 2009.  38 C.F.R. §§ 4.7; 4.71a, 
Diagnostic Code 5243 (2009).

During the August 2009 VA examination, lumbar spine had 30 
degrees of flexion, which entitles the Veteran to an 
increased rating of 40 percent.  However, the Board finds an 
evaluation in excess of 40 percent is not warranted.  
Unfavorable ankylosis of the entire thoracolumbar spine has 
not been shown.  Also, the Board notes that the August 2009 
examiner failed to find spasm, atrophy, guarding, or 
weakness, and although there was pain with motion and 
tenderness, such symptoms were not severe enough to be 
responsible for an abnormal gait or abnormal spinal contour.  
There was objective evidence of pain following repetitive 
motion, but no additional limitation after three repetitions 
of range of motion.  Thus, the 40 percent rating presently 
assigned already takes into account his painful motion.  
Further, the medical evidence of record does not demonstrate 
additional limitation of motion in response to repetitive 
motion that would support a higher evaluation.  See DeLuca, 
supra; 38 C.F.R. § 4.40; see also 38 C.F.R. §§ 4.45, 4.59 
(2009).

Additionally, although the Veteran reported incapacitating 
episodes for the thoracolumbar region during the previous 12 
months that were too numerous to count, and the examiner 
said that the incapacitating episodes were due to 
intervertebral disc syndrome, there is no clinical evidence 
of such incapacitating episodes requiring bed rest 
prescribed by a physician and treatment by a physician.  38 
C.F.R. § 4.71a, Diagnostic Code 5243.  The evidence does not 
document incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months to warrant a 
rating higher than the 40 percent assigned herein from 
August 26, 2009.

Further, there are no additional described neurologic 
manifestations of his lumbar osteophytosis with bulging 
discs that are separately ratable, in addition to those 
discussed above.  The Veteran said that there was a history 
of urinary and fecal incontinence, and stated that there was 
a moderate amount of fecal leakage, with frequent 
involuntary bowel movements.  However, the August 2009 VA 
examiner did not make any objective clinical findings with 
regards to urinary or fecal incontinence.  Thus, additional 
separate neurological ratings are not warranted.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (1).

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology from his low back disability and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

(Continued) 















ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for lumbar osteophytosis with bulging discs, from December 
20, 2001 to October 20, 2005, and from February 1, 2006 to 
August 26, 2009, is denied.  

Entitlement to an evaluation of 40 percent for lumbar 
osteophytosis with bulging discs, from August 26, 2009, is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


